Citation Nr: 1219564	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  07-34 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Lester B. Johnson, III, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2010, and a transcript of this hearing is of record.  

In March 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to ensure compliance with an April 2011 Remand, including obtaining records from the Social Security Administration (SSA), as well as workers' compensation records.  A formal finding that the official copies of these records are no longer available has been placed of record and all available records in the Veteran's possession have been associated with the claims folder.  The action specified in the March 2012 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's right leg disability did not have onset in service and was not caused by the Veteran's active military service.  

2.  The Veteran's back disability did not have onset in service and was not caused by the Veteran's active military service.  





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

The Veteran is seeking entitlement to service connection for a low back disability and a right foot disability.  There is evidence of record that the Veteran has current disabilities of the low back and right lower extremity.  At issue is whether these disabilities are related to service.  

On a Report of Medical History completed prior to enlistment in March 1969, the Veteran complained of occasional low back pain after hard labor and right foot pain after walking a long time.  However, following a physical examination which included a normal x-ray of the lumbar spine, no disability of the back, spine, feet, or nerves was noted.  There are no further complaints of or treatment for right foot or low back problems in the Veteran's service treatment records, and no disability of the low back or right foot was noted at the Veteran's separation examination in March 1971, providing some evidence against this claims.  

Post-service, there is no evidence of complaints of or treatment for low back or right foot pain until 1981, almost a decade after separation from service.  Private medical records show that the Veteran injured his low back on the job in late 1980 (various medical records give the month of injury as October or December) and had surgery to correct a herniated disc at L4-5, as well as surgery to remove a lesion on the right sciatic nerve, in 1981.  A February 1985 evaluation by Dr. K.H. found minimal residual disability from the Veteran's spinal surgery but complete denervation in the distribution of the right sciatic nerve in all branches below the knee secondary to surgery to remove the tumor, which required the Veteran to wear a brace on his right leg.  She also noted that the Veteran was very obese and poorly conditioned, with poor posture, including loss of lumbar lordosis and a markedly protrudent abdomen.  She noted that the Veteran's right lower extremity disability, as well as his obesity, poor conditioning, and poor posture likely contribute to continued complaints of low back pain.  

The Veteran testified at his November 2010 hearing that he experienced significant low back and right foot pain in service and frequently complained about his discomfort.  He has alleged that his military service permanently aggravated pre-existing low back and right foot disabilities.  

In August 2011, the Veteran was afforded a VA examination.  At that examination, the Veteran claimed that both his sciatic nerve lesion and herniated disc at L4-L5 had existed since April 1969.  He claimed that his low back condition was due to an injury that occurred after basic training, even though he had back pain on and off before that.  Following an examination, the Veteran was diagnosed with right foot drop that requires the Veteran to wear a brace to ambulate and degenerative disc disease of the lumbar spine with likely involvement of the sciatic nerve.  

The examiner, Dr. O.A., opined that it was at least as likely as not that these conditions were due to service; however, he offered no rationale for this conclusion and did not review the Veteran's service treatment records.  It appears he relied on the Veteran's reports of medical history.  

In October 2011, the RO obtained a medical opinion from Dr. D.H., who reviewed the Veteran's claims folder, including service treatment records, and opined that it is less likely than not that the Veteran's right foot and low back disabilities are related to his military service.  As a rationale, the examiner noted that the Veteran's examinations in service were normal and there was no evidence of any back or foot problems.  

As an initial matter, the Board must address whether the Veteran's low back and right foot disabilities pre-existed his military service, as the Veteran has suggested.  

As noted above, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011).  

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1); see also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe, 7 Vet. App. at 246.  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).

The Court has held on multiple occasions that lay statements by a Veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. at 470 (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); see also Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).

Here, the Board finds that although the Veteran reported "occasional" low back and right foot pain following strenuous activity, there is no medical evidence to support his present claims that he had a "disability" that pre-existed service.  In fact, the medical evidence of record provides highly probative evidence to the contrary.  The Veteran was examined at enlistment, including an x-ray of his lumbar spine, and no disability of either his low back or right foot is noted on the examination report completed at the time of his enlistment.  There are no complaints of low back or foot pain noted in the Veteran's service treatment records and his separation examination was again normal.  Post-service, there is no evidence of any disability for almost ten years, until the Veteran injured himself in an accident at his place of business in late 1980.

Simply stated, the Board finds that while the Veteran may have had "occasional" low back and right foot pain following strenuous activity prior to service, the evidence supports a finding that the Veteran did not have a back or right foot disability prior to service.  In this regard, it is important to note that pain alone following strenuous activity is simply not a "disability" for VA purposes. 

The Board also notes that following his post-service injury, the Veteran was treated by a number of physicians and rehabilitation specialists.  In January 1981, the Veteran first sought treatment for his injury from Dr. J.N. and at that time reported that "he had had some previous backaches, but they haven't lasted this long or been this severe."  A February 1981 discharge summary completed by Dr. W.C. notes that the Veteran was admitted to the hospital with low back pain "which he has had intermittently for several years but which has been worse since lifting in October 1980."  It does not appear from the medical histories these providers have noted that the Veteran ever reported a history of injury to his low back or right foot prior to his 1980 injury.  Certainly, he never described having any problems or injury during his military service, providing additional evidence against his claim.  

Further, the post-service medical records provide particularly negative evidence against the Veteran's contention that he had these problems constantly since his discharge from service. 

Based on all the above, the Board finds that the Veteran is presumed to have been in sound condition at the time of his enlistment to the United States Army.  Accordingly, the Board will not further address the Veteran's claim that he had pre-existing low back and right foot disabilities that were permanently aggravated by service.  However, the Board will address whether entitlement to service connection can be addressed on a direct basis.

Having carefully considered all of the evidence, the Board finds that entitlement to service connection is not warranted.  

There is no medical evidence of any low back disability in service or for more than a decade after service.  Private medical records and record related to the Veteran's workers' compensation claim show that he suffered a herniated disc in 1980 after an injury at work and that his right foot drop is secondary to surgery to remove a sciatic nerve lesion in 1981, a decade after separation from service.  None of the Veteran's treatment providers either in the 1980s or now have ever suggested that somehow his service caused his sciatic nerve tumor or degenerative disc disease of the lumbar spine.  While Dr. O.A. opined that the Veteran's current low back and right foot disabilities were at least as likely as not related to service, he offered no explanation for this conclusion, and a medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The only evidence linking the Veteran's claimed disabilities to service is his own testimony that he suffered from pain in his low back and right foot in service due to the physical demands of his training and duties that he frequently sought medical treatment but was not given any assistance.  

To the extent that the Veteran can be considered to be offering an opinion concerning the cause of his low back and right foot disabilities, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has degenerative disc disease of the lumbar spine and right foot drop due to service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.

The Veteran is competent to testify concerning observable symptoms such as pain.  The Board must address the Veteran's contention that he had problems with this "disabilities" since service; however, the Board finds that his testimony that he suffered from low back and right foot problems in service is simply not credible.  

First, the Board notes that his claims that he was treated for back and foot pain in service are contradicted by the contemporaneous medical record, which the Board considers to be more probative than the Veteran's testimony provided approximately forty years after separation from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

However, the Board has not relied solely on the absence of any complaints in the Veteran's service treatment records.  The Board has reviewed records related to the Veteran's post-service workers' compensation claim and notes that none of these records support the Veteran's present claims of in-service symptoms or injury and provide, in fact, extensive factual evidence against such a finding, clearly indicating a disability that began years after service with no connection to service.  There is no evidence that the Veteran had any significant medical problems, including low back or right foot problems, prior to his accident in later 1980.  If, as the Veteran now claims, he suffered from low back and right foot problems since service, the Board would expect the Veteran to report this to the doctors who treated him in the early 1980s of this problem that, by the Veteran's current recollection, had existed before May of 1969, prior to service, for more than 10 years.  

Additionally, vocational rehabilitation records show that the Veteran engaged in a series of physically demanding jobs both before and after his separation from service.  Not only does this type of job seem like an odd choice for someone allegedly suffering from low back and lower extremity pain following service for years, but the Board must view with some skepticism the Veteran's attempt to attribute his current low back and right foot problems to the physical demands of his service while disregarding his many years of physically demanding labor post-service (particularly since the Veteran was injured on the job in 1980).  These facts provide more factual evidence against his claims.   

In October 2011, Dr. D.H. concluded that the Veteran's low back and right foot disabilities are less likely than not related to his active military service, based on the lack of any medical evidence of a disability in service.  

The overwhelming weight of the evidence supports a finding that the Veteran's current low back and right foot disabilities had onset many years after service and are unrelated to the Veteran's active military service.  Accordingly, entitlement to service connection is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in August 2005.  This letter informed the Veteran of what evidence was required to substantiate his claim and of VA and the Veteran's respective duties for obtaining evidence.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private medical records and records related to his workers compensation claim.  A finding that additional workers' compensation records or records from the Social Security Administration (SSA) are unavailable has been made by the RO and placed of record after making reasonable attempts to obtain these records.  The Veteran has submitted any records in his possession related to his workers' compensation and SSA disability claims.  

He was provided an opportunity to set forth his contentions during the November 2010 hearing before the undersigned Veterans Law Judge.  

The appellant was afforded a VA medical examination in August 2011 and a medical opinion was obtained in October 2011.  The October 2011 opinion is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that the examiner did not address the issue of aggravation as the Board requested in its Remand instructions; however, the Board has made a finding that the Veteran's low back and right foot disabilities did not pre-exist his military service and the Veteran has no service connected disabilities.  Therefore, the Board finds that additional development is not necessary as the Veteran's theories of entitlement have been adequately addressed with the available medical evidence.  The case is being denied based on factual findings.  Another medical opinion will not provide a basis to grant these claims based on the factual findings of the Board.    

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





ORDER

Entitlement to service connection for a right foot disability and a low back disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


